Citation Nr: 0019411	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  97-32 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for colon cancer due to 
exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.  This case was remanded by the Board of 
Veterans' Appeals (Board) in July 1999 to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming, to give the veteran the opportunity to testify at a 
travel Board hearing as requested in an October 1997 VA Form 
9.  In response to a May 2000 notice from VA, the veteran 
indicated that he no longer wanted a travel Board hearing.  
Consequently, the veteran's file was returned to the Board in 
June 2000 as requested by the veteran.

A December 1998 rating decision denied entitlement to service 
connection for thyroiditis due to exposure to ionizing 
radiation, and the veteran was notified of this action and of 
his appellate rights in January 1999.  Since no subsequent 
correspondence addressing this issue has been received from 
the veteran or his representative, this issue is not 
currently before the Board.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the appellant's claim for service connection 
for colon cancer due to exposure to ionizing radiation has 
been obtained.

2. The veteran's colon cancer is not etiologically related to 
his exposure to radiation during service.


CONCLUSION OF LAW

Colon cancer was not incurred or aggravated as a result of 
exposure to ionizing radiation during active duty.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. § 3.311 
(1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he incurred carcinoma of the colon 
as the result of his exposure to ionizing radiation from the 
atomic bomb that was dropped on Nagasaki, Japan during World 
War II.  This claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  Additionally, the facts relevant to 
the issue on appeal have been properly developed and the 
statutory obligation of VA to assist the veteran in the 
development of his claim has been satisfied.  38 U.S.C.A. 
§ 5107(a).  

When it has been determined that: (1) a veteran has been 
exposed to ionizing radiation as a result of participation in 
the occupation of Nagasaki, Japan, from September 23, 1945, 
to October 7, 1945; (2) the veteran subsequently develops a 
potentially radiogenic disease, such as cancer of the colon; 
and (3) the colon cancer first becomes manifest five years or 
more after exposure, the claim will be referred to the Under 
Secretary for Benefits (USB) for further consideration.  The 
USB is to consider the claim with reference to specified 
factors and may request an advisory medical opinion from the 
Under Secretary for Health; if, after this consideration, the 
USB determines that there is no reasonable possibility that 
the veteran's disease resulted from radiation exposure in 
service, the USB shall so inform the RO in writing, setting 
forth the rationale for this conclusion.  38 C.F.R. § 3.311 
(1999).

The earliest clinical evidence of colon cancer are private 
treatment records from Byrle Spencer, M.D., which indicate 
that the veteran was seen for rectal bleeding in January and 
August 1991; internal hemorrhoids were noted in January.  It 
was reported in August 1991 that the veteran was to be 
referred to a surgeon for evaluation of the bleeding.  An 
August 1991 pathology report from Alvin A. Armstrong, Jr., 
M.D., reveals that a portion of the sigmoid colon was 
determined to have moderately differentiated adenocarcinoma 
with invasion into the bowel wall.

A December 1996 statement from the Defense Special Weapons 
Agency reveals that the veteran was present in the Nagasaki 
area from September 23, 1945, to October 7, 1945.  It was 
reported that a scientific dose reconstruction entitled 
Radiation Dose Reconstruction U.S. Occupation Forces in 
Hiroshima and Nagasaki, Japan, 1945-1946 (DNA 5512F) 
determined that the maximum possible radiation dose that 
might have been received by any individual who was at either 
Hiroshima or Nagasaki for the full duration of the American 
occupation (September 1945 to June 1946 for Nagasaki and 
September 1945 to March 1946 for Hiroshima), under all 
possible "worst case" assumptions, from external radiation, 
inhalation, and ingestion was less than one rem.  It was 
considered probable that the great majority of servicemen 
assigned to the Hiroshima and Nagasaki occupation forces 
received no radiation exposure whatsoever and that the 
highest dose received by anyone was a few tens of millirem.

Received by VA in February 1997 were two excerpts from 
articles in the "Veterans of Foreign Wars Magazine" on 
veterans who were exposed to radiation.

A radiation review opinion under 38 C.F.R. § 3.311 was 
requested in February 1997 from the VA Director of 
Compensation and Pension Service.  According to a March 1997 
report from the VA Chief Public Health and Environmental 
Hazards Officer (CPHEHO), it had been calculated that 
exposure to 21.83 rads or less at age 23 provided a 99 
percent credibility that there was no reasonable possibility 
that it was as likely as not that the veteran's colon cancer 
was related to exposure to ionizing radiation (CIRRPC Science 
Panel Report Number 6, 1988, page 29).  It was also reported 
that information in Health Effects of Exposure to Low levels 
of Ionizing Radiation (BEIR V), 1990, pages 301 to 303, 
generally supported this value.  It was further noted that, 
among Japanese A-bomb survivors, no excess of colon cancer 
was evident at doses below about 100 rads and risks increased 
only after intense irradiation.  Medical Effects of Ionizing 
Radiation, 2nd edition, 1995, pages 177-180, by Mettler and 
Upton, was cited for the conclusion that there is a lack of 
consistent association between low level radiation exposure 
and increased risk for colon cancer.  In light of the above 
evidence, it was concluded by the CPHEHO that it was unlikely 
that the veteran's colon cancer could be attributed to 
exposure to ionizing radiation in service.

A March 1997 letter from the Director of Compensation and 
Pension Service cites the March 1997 statement in the letter 
from the CPHEHO that it is unlikely that the veteran's colon 
cancer can be attributed to exposure to ionizing radiation in 
service.

The veteran testified in support of his claim at a personal 
hearing at the RO in March 1998.  It was contended at the 
hearing that the March 1997 opinion of the CPHEHO does not 
rule out the possibility that the veteran's colon cancer is 
due to his service exposure to ionizing radiation.

The veteran's colon cancer was initially diagnosed on 
examination in August 1991 that was obtained because the 
veteran had experienced rectal bleeding since January 1991.  
The Board notes that colon cancer is not a disease subject to 
presumptive service connection on a radiation basis.  See 
38 C.F.R. § 3.309(d).  The record reflects that the 
development required under § 3.311 has been completed.  The 
medical evidence addressing whether the veteran's colon 
cancer was caused by his exposure to radiation in service is 
limited to the March 1997 statement of the CPHEHO.  This 
statement is clearly against the veteran's claim.  The Board 
notes that the CPHEHO considered the pertinent facts in this 
case and properly supported her conclusion.  Therefore, the 
Board must conclude that the preponderance of the evidence is 
against the veteran's claim.


ORDER

Entitlement to service connection for colon cancer due to 
exposure to ionizing radiation is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals


 

